     Case: 1:18-cv-04882 Document #: 4 Filed: 10/26/18 Page 1 of 7 PageID #:41



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DeAndre Crawford (M-30080),              )
                                         )
              Plaintiff,                 )             Case No. 18 C 4882
                                         )
              v.                         )
                                         )             Judge Edmond E. Chang
Lt. Charles Best, et al.,                )
                                         )
              Defendants.                )

                                         ORDER

       Plaintiff DeAndre Crawford, a prisoner at Stateville Correctional Center,
brings this pro se civil rights action, 42 U.S.C. § 1983, alleging unconstitutional living
conditions and retaliatory conduct after he submitted a grievance in 2016. Pending
are Crawford’s application to proceed in forma pauperis and his complaint for initial
review.

       Crawford has demonstrated that he cannot prepay the filing fee, so the
application to proceed in forma pauperis is granted. Under 28 U.S.C. § 1915(b)(1), (2),
the Court orders: (1) Crawford to immediately pay (and the facility having custody of
him to automatically remit) $1.33 to the Clerk of Court for payment of the initial
partial filing fee and (2) Crawford to pay (and the facility having custody of him to
automatically remit) to the Clerk of Court twenty percent of the money he receives
for each calendar month during which he receives $10.00 or more, until the $350 filing
fee is paid in full. The Court directs the Clerk to ensure that a copy of this order is
mailed to each facility where Crawford is housed until the filing fee has been paid in
full. All payments shall be sent to the Clerk of Court, United States District Court,
219 South Dearborn Street, Chicago, Illinois 60604, attn: Cashier’s Desk, 20th Floor,
and should clearly identify Crawford’s name and the case number assigned to this
case.

        The Court next considers the complaint. Under 28 U.S.C. §§ 1915(e)(2) and
1915A(a), the Court is required to screen pro se prisoners’ complaints and dismiss
them if they are frivolous or malicious, fail to state a claim on which relief may be
granted, or seek monetary relief against a defendant who is immune from such relief.
See Jones v. Bock, 549 U.S. 199, 214 (2007); Turley v. Rednour, 729 F.3d 645, 649 (7th
Cir. 2013). Under Federal Rule of Civil Procedure 8(a)(2), a complaint must include
“a short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2). The short and plain statement under Rule 8(a)(2) must
     Case: 1:18-cv-04882 Document #: 4 Filed: 10/26/18 Page 2 of 7 PageID #:42



“give the defendant fair notice of what the claim is and the grounds upon which it
rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).
Under federal notice-pleading standards, a plaintiff’s “[f]actual allegations must be
enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at
555. Put differently, a “complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “In reviewing the sufficiency of
a complaint under the plausibility standard, [courts] accept the well-pleaded facts in
the complaint as true.” Alam v. Miller Brewing Co., 709 F.3d 662, 665-66 (7th Cir.
2013). Courts also construe pro se complaints liberally. See Erickson v. Pardus, 551
U.S. 89, 94 (2007) (per curiam).

       Crawford alleges that on February 17, 2016, he did not have any hot water in
his cell and the cold water began to run constantly and would not shut off. R. 1 at 4.
Crawford informed Correctional Officer Peanut and Lieutenant Bennett about the
issue but neither submitted a work order to have the plumbing fixed. Id. at 4-5. On
February 25, 2016, Crawford informed Correctional Officer Cannahan about the
plumbing issue and he also failed to submit a work order to have the issue fixed. Id.
at 5. Crawford further informed Correctional Officer Anastacio about the plumbing
issues and he also did not submit a work order. Id.

       At some point, Crawford spoke with Chief Engineer Doly about the plumbing
issue. Id. at 6. Doly refused to fix the sink, telling Crawford that he needed a work
order to do so. Id. The constant running water and the noise it made caused Crawford
to lose sleep and had a negative impact on his mental health. Id.

       At some point, Crawford was issued a disciplinary ticket by Anastacio,
Cannahan, and Correctional Officer Ragusa “in retaliation for filing a grievance
against Anastacio and Cannahan for his sink.” Id. Crawford’s disciplinary report
went before a hearing board that included Lieutenant Charles Best and W.
Venerable. Id. at 7. Best and Venerable found Crawford guilty “of trumped up
charges” and required Crawford to pay $5.06 in restitution for the alleged bed sheet
Crawford destroyed. Id. Anna McBee denied Crawford’s appeal of his and/or the
disciplinary hearing finding of guilty. Id.

       On July 12, 2016, Crawford informed Peanut and Anastacio that his mattress
had been removed from his cell during a shake down. Id. at 8-9. Neither Peanut nor
Anastacio provided Crawford a mattress. Id. at 8. Over the next few days, Crawford
also informed Lieutenant Burkbile, Cannahan, Sergeant Whitfield, and Lieutenant
Bennett about needing a mattress, but to no avail. Id. at 9-10. On July 17, 2016,
Correctional Officer Moreno provided Crawford a mattress. Id. at 10. But the
mattress had “mase” on it so Moreno gave Crawford some extra pillows. Id. Crawford
continued trying to get a proper mattress, asking Sergeant Hart, Sergeant Heplin,
and Lieutenant Burkbile for a proper mattress, again to no avail. Id. at 10-11. On
     Case: 1:18-cv-04882 Document #: 4 Filed: 10/26/18 Page 3 of 7 PageID #:43



July 20, 2016, Anastacio offered Crawford a mattress that was filthy and soaked with
urine and blood. Id. at 11. On July 22, 2016, Crawford spoke with Warden Pfister
about needing a mattress. Id. Pfister told Bennett to “take care of that.” Id. Bennett
told Correctional Officer Danalwhich to give Crawford “one of the condemned
mattress.” Id. Danalwhich brought Crawford the same mattress that had “mase” on
it. Id. Crawford filed an emergency grievance about the mattress issue, but the
grievance was denied by Pfister. Id. at 11-12. Crawford continued to ask for a
mattress from Lieutenant Givens and Sergeant Carroll but did not receive one until
July 29, 2016. Id. A lack of a mattress caused Crawford to sleep on a steel frame,
causing Crawford to develop pain in his back, hips and shoulders. Id. at 12-13.

      Crawford saw Nurse L. Diaz about his pain but she told Crawford there was
nothing she could do. Id. at 13. Crawford was also seen by Drs. Aguinaldo and Obaisi
about his pain but neither doctor would prescribe Crawford anything for his pain. Id.

        Crawford identifies twenty specific counts based on the above facts. In Count
1, Crawford alleges that, when Best found Crawford guilty of the disciplinary ticket,
Best acted with deliberate indifference because he did not properly investigate.
Similarly, Crawford asserts the same claim against Venerable in Count 18. Although
Crawford labels his claims as one of deliberate indifference, it appears that Crawford
is attempting to raise a procedural due process claim on the way in which the
disciplinary hearing was conducted. “A prison inmate does not have a constitutional
right to be free from false or baseless disciplinary charges.” McSwain v. Hendren,
No. 2017-CV-00158-LJM-MJD, 2017 WL 1382789, at *2 (S.D. Ind. Apr. 18, 2017)
(citing Lagerstrom v. Kingston, 463 F.3d 621, 624-25 (7th Cir. 2006)). This is because
the constitutional rights associated with prison disciplinary actions concern the
procedures by which an inmate is disciplined, not the validity of any underlying
disciplinary charge. See Lagerstrom, 463 F.3d at 624. Where a disciplinary sentence
results in the deprivation of an inmate’s constitutional liberty interest (that is, an
“atypical and significant hardship … in relation to the ordinary incidents of prison
life,” Sandin v. Conner, 515 U.S. 472, 484 (1995)), “due process requires that he
receive advance written notice of the charges, the chance to present testimony and
documentary evidence to an impartial decisionmaker, and a written explanation,
supported by at least ‘some evidence’ in the record.” Lagerstrom, 463 F.3d at 624
(citations omitted); see also Gibson v. Pollard, 610 Fed. App’x. 571, 574 (7th Cir. 2015)
(“The prison did all that it was required to do” when it notified the inmate of the
charge and allowed him to appear at the disciplinary hearing and rebut the
recommendation that he be placed in segregation).

      Here, Crawford fails to allege any due process problem with the actual hearing
or an atypical and significant hardship based on the finding of guilty. So the
complaint fails to state a claim against Best or Venerable.
     Case: 1:18-cv-04882 Document #: 4 Filed: 10/26/18 Page 4 of 7 PageID #:44



       Next, in Count 2, Crawford brings a deliberate indifference claim against
Pfister based on the plumbing issues and lack of a mattress in his cell. Prison officials
may not deliberately ignore a prison condition that presents an objectively,
sufficiently serious risk of harm. See Farmer v. Brennan, 511 U.S. 825, 832 (1994);
Pyles v. Fahim, 771 F.3d 403, 408-09 (7th Cir. 2014) (citations omitted); see Gillis v.
Litscher, 468 F.3d 488, 493 (7th Cir. 2006) (prisons must provide “reasonably
adequate ventilation, sanitation, bedding, hygienic materials, and utilities”)
(quotation marks and citation omitted). Section 1983 creates a cause of action based
on personal fault, so be held liable under Section 1983, an individual must have
caused or participated in the constitutional deprivation. Kuhn v. Goodlow, 678 F.3d
552, 556 (7th Cir. 2012); Pepper v. Vill. of Oak Park, 430 F.3d 809, 810 (7th Cir. 2005).
Here, Crawford alleges that after Pfister informed correctional staff to provide him
with a proper mattress, they did not do so. Crawford alleges that he then informed
Pfister of that failure via the emergency grievance. So, on the bedding issue, Crawford
has stated a claim at this pleading stage. But there are no allegations that Pfister
was aware of Crawford’s plumbing issues. So no claim is validly asserted against
Pfister for the plumbing problems.

       Crawford may also proceed on his conditions of confinement claims against
several of the other Defendants as follows: Count 3 against Doly based on the alleged
plumbing issues, Count 4 against Bennett for the alleged plumbing issues and lack
of a mattress, Count 5 against Burkbile based on the alleged lack of a mattress, Count
6 against Givens for the alleged lack of a mattress, Count 7 against Whitfield for the
alleged lack of a mattress, Count 8 against Carroll for the alleged lack of a mattress,
Count 9 against Hart for the alleged lack of a mattress, Count 10 against Anastacio
for the alleged plumbing issues and lack of a mattress, Count 11 against Heplin for
the alleged lack of a mattress, Count 12 against Cannahan for the alleged plumbing
issues and lack of a mattress, Count 13 against Peanut for the alleged plumbing
issues and lack of a mattress, and Count 15 against Danalwhich for the alleged lack
of a mattress.

       Count 16 against Ms. Hobbs is dismissed without prejudice because Crawford
fails to allege when or how she knew that Crawford was without a mattress.
Similarly, Crawford identifies Correctional Officers Holman and Abbott as
Defendants but raises no allegations or claims against either in his complaint. So
they too are dismissed without prejudice.

       In Count 14, Crawford alleges that Ragusa retaliated against him for writing
a grievance against Anastacio and Cannahan by writing a false disciplinary report
against Crawford. Crawford may proceed on his retaliation claim against Ragusa. To
state a retaliation claim, Crawford must allege that “(1) he engaged in activity
protected by the First Amendment; (2) he suffered a deprivation that would likely
deter First Amendment activity in the future; and (3) the First Amendment activity
was ‘at least a motivating factor’ in the Defendants' decision to take the retaliatory
     Case: 1:18-cv-04882 Document #: 4 Filed: 10/26/18 Page 5 of 7 PageID #:45



action.’” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quoting Bridges v.
Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (quoting Woodruff v. Mason, 542 F.3d 545,
551 (7th Cir. 2008)). Crawford’s allegations suffice because he lists out the adverse
actions that were allegedly taken against him because he filed grievances. Hasan v.
U.S. Dept. of Lab., 400 F.3d 1001, 1005 (7th Cir. 2005) (filing grievances about prison
conditions or officials’ adverse conduct is First Amendment activity). Crawford’s
similar allegations against Anastacio and Cannahan also sufficiently state a
retaliation claim.

      In Count 17, Crawford alleges that McBee failed to properly investigate his
grievance. Prison grievance procedures are not mandated by the First Amendment
and do not by themselves create interests protected by the Due Process Clause. Owens
v. Hinsley, 635 F.3d 950, 953-54 (7th Cir. 2011). Thus, “the alleged mishandling of …
grievances by persons who otherwise did not cause or participate in the underlying
conduct states no claim.” Id. at 953. Count 17 and Defendant McBee are dismissed
without prejudice.

       Lastly, Crawford brings claims for deliberate indifference to his serious
medical needs against Nurse Diaz and Drs. Obaisi and Aguinaldo. “Prison officials
violate the Eighth Amendments proscription against cruel and unusual punishment
when they display ‘deliberate indifference to serious medical needs of prisoners.’”
Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005) (quoting Estelle v. Gamble, 429
U.S. 97, 104 (1976)). To state a claim based on deliberate indifference, an inmate
must first allege that “his medical condition is ‘objectively, sufficiently serious.’”
Greeno, 414 F.3d at 652 (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). He
must then allege that prison officials were deliberately indifferent to that condition.
Id. (quoting Farmer, 511 U.S. at 834) (citation and quotation marks omitted). The
concept of deliberate indifference encompasses the refusal of effective treatment,
Fields v. Smith, 653 F.3d 550, 556 (7th Cir. 2011), knowing delay of treatment to the
point that an injury is exacerbated or pain is unnecessarily prolonged, McGowan v.
Hulick, 612 F.3d 636, 640 (7th Cir. 2010), and erroneous treatment based on a
substantial departure from accepted medical judgment, practice, or standards, Petties
v. Carter, 836 F.3d 722, 729-30 (7th Cir. 2016). It should be noted, however, that
neither medical malpractice nor a mere disagreement with a doctor’s medical
judgment amounts to deliberate indifference. Estelle, 429 U.S. at 106; Berry v.
Peterman, 604 F.3d 435, 441 (7th Cir. 2010). Likewise, inmates are not
constitutionally entitled either to “demand specific care” or even to receive the “best
care possible.” Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011). Crawford alleges
that Nurse Diaz and the doctors refused to treat his pain. He may proceed on his
claims against those Defendants.

      Based on filings in other cases, the Court takes judicial notice that Dr. Saleh
Obaisi has passed away. See, e.g., Page v. Obaisi, No. 15 C 7411, Dkt. No. 105,
Suggestion of Death of Saleh Obaisi. If Crawford wants to continue with his claim
     Case: 1:18-cv-04882 Document #: 4 Filed: 10/26/18 Page 6 of 7 PageID #:46



against Dr. Obaisi, then he must substitute a proper Defendant for him, meaning he
will need to amend his complaint to name that proper Defendant. See Fed. R. Civ. P.
25(a) (“If a party dies and the claim is not extinguished, the court may order
substitution of the proper party.”). Failure to do so will result in dismissal of Dr.
Obaisi from this case. Because Crawford is an incarcerated litigant proceeding pro se,
the Court recognizes that he will likely have difficulty identifying the proper party to
substitute for Dr. Obaisi on his own. The Court therefore on its own motion adds
Wexford Health Sources, Inc., as a nominal Defendant, for the sole purpose of
assisting in identifying the proper party for substitution. After Wexford has been
served, Wexford must promptly file a suggestion of death that identifies the proper
party (such as the executor of Dr. Obaisi’s estate) and explains how Crawford may
serve that person. See Donald v. Cook Cty. Sheriff’s Dep’t, 95 F.3d 548, 555-56 (7th
Cir. 1996) (explaining that, where it appears that pro se plaintiff has viable claim but
difficult identifying proper Defendant, “the court must assist the plaintiff in
conducting the necessary investigation”). After that process is complete, Wexford will
be dismissed as a party.

       The Court directs the Clerk of Court to issue summonses for service of the
complaint on remaining Defendants. The Court directs the Clerk to mail Crawford
seventeen blank USM-285 (Marshals Service) forms. The Court advises Crawford
that a completed USM-285 form is required for service on each Defendant. The
Marshals Service will not attempt to serve a Defendant unless and until the required
form is received. By November 22, 2018, Crawford must therefore complete and
return a service form for each Defendant, and failure to do so may result in dismissal
of the unserved Defendant, as well as dismissal of this case in its entirety.

       The Court appoints the U.S. Marshals Service to serve Defendants. The Court
directs the Marshal to make all reasonable efforts to serve Defendants. With regard
to any former employee of Illinois Department of Corrections who can no longer be
found at the work address provided by Crawford, the Illinois Department of
Corrections must furnish the Marshal with the Defendant’s last-known address. The
Marshal will use the information only for purposes of effectuating service or to show
proof of service, and any documentation of the address shall be retained only by the
Marshals Service. Address information will not be maintained in the Court file nor
disclosed by the Marshal, except as necessary to serve Defendant. The Court
authorizes the Marshal to send a request for waiver of service under Federal Rule of
Civil Procedure 4(d) before attempting personal service.

      The Court instructs Crawford to file all future papers concerning this action
with the Clerk of this Court in care of the Prisoner Correspondent. Every document
submitted by Crawford must include a certificate of service indicating the date on
which Crawford gave the document to prison authorities for mailing. Any letters or
other documents sent directly to a judge or that otherwise fail to comply with these
instructions may be disregarded by the Court or returned to Crawford. Crawford is
     Case: 1:18-cv-04882 Document #: 4 Filed: 10/26/18 Page 7 of 7 PageID #:47



advised that he must promptly submit a change-of-address notification if he is
transferred to another facility or released. Failure to do so may lead to dismissal of
this action for failure to comply with a Court order and for want of prosecution.

      To track the case only (no appearance is required), a status hearing is set for
11/30/2018 at 8:30 a.m.



                                                    ENTERED:



                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: October 26, 2018
